DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 09/14/2022 Applicant amended claims 1 and 20 and added the new claim 27. Claims 1, 3, 5-9, and 10-27 are pending; claims 10-19 remain withdrawn for being drawn to non-elected subject matter. Claims 1-3, 5-9, and 20-27 are examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The scope of enablement rejection of claims 1, 3, 5-9, and 20-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments to the claims and the persuasive arguments of Applicant.

New and maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9, and 20-26 remain and claim 27 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As iterated in the previous Office actions, the specification presents a method of obtaining human CD14 positive and CD1d positive cell cultivated in a serum free media in the presence of GM-CSF at concentration between 53.3-66.6 ng/ml and the α galactosylceramide derivative RK-163 (also used was RCAI-37 and RCAI-87) (example 1). However, the claims are broadly drawn to a method comprising cultivating human CD14 positive and CD1d positive cells in the presence of any glycolipid that is specifically recognized, when presented on the CD1d molecule, by a T cell receptor on NKT cell and peculiar to the NKT cell, in any type of media as long as it does not contain IL-4. The genus of methods is vast, since the media is defined by what it does not contain. In the specification, Applicant specifically identify the medium used (AIM-V) and practically that the medium, besides being serum free, should not contain any cytokine other that GM-SCF ([0124]). However, the claims require the absence of IL-4 and GM-CSF only Flt3L. Applicant is thus trying to claim a genus of methods while presenting only one specie.
On page 12-13 of the remarks Applicant argues that: “A person of ordinary skill in the art would have understood that any compound can activate NKT cells by being presented on a CD14 positive CD1d positive cell, so long as the compound is "a glycolipid that is specifically recognized, when presented on the CD1d molecule, by a T cell receptor on NKT cell and peculiar to the NKT cell, and can specifically activate NKT cells." 
The arguments were carefully considered but not found persuasive because again, Applicant is trying to define the compound by functional definition as opposed to structural definition. Applicant is presenting evidence of possession of a method of producing NKT cell ligand-pulsed human CD14 positive CD1d positive cell, comprising a step of culturing an isolated CD14 positive CD1d positive cell in a serum free medium containing an NKT cell ligand and GM-CSF and substantially free of cytokines , wherein the NKT cell ligand is a RK-163, RCAI-37 and RCAI-87 glycolipids.  
If Applicant insists that they were in possession of the full scope of the claims, as argued by the submission of 09/14/2022, then a closer and detailed scrutiny of the art at the time that the invention was filed will be sought.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647